EXHIBIT 12 COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES The following table sets forth our computation of the ratio of earnings to fixed charges for the years ended as indicated: In thousands, except ratios 2009 2008 2007 2006 2005 Income before income taxes $ 54,459 $ 27,073 $ 36,320 $ 28,187 $ 26,499 Plus: Fixed charges (1) 5,853 5,209 4,950 5,475 4,240 Income available to cover fixed charges $ 60,312 $ 32,282 $ 41,270 $ 33,662 $ 30,739 Ratio of earnings to fixed charges 10.3 6.2 8.3 6.1 7.3 (1) Fixed Charges: Interest expense $ 3,353 $ 3,162 $ 2,883 $ 3,275 $ 2,473 Interest portion of rent expense (2) 2,345 1,765 2,067 2,200 1,767 Capitalized interest 155 282 - - - Total Fixed Charges $ 5,853 $ 5,209 $ 4,950 $ 5,475 $ 4,240 (2) One-third of total rent expense is the portion deemed representative of the interest factor. For the purposes of computing the ratio of earnings to fixed charges, earnings are defined as income before income taxes plus fixed charges.Fixed charges consist of interest expense (including capitalized interest) and the portion of rental expense that is representative of the interest factor.
